PRESIDING- JUSTICE DOVE specially concurring: The Adoption Act provides that no matters not germane to the distinctive purpose of the proceeding shall be introduced by joinder, counterclaim or otherwise. In Bachellor v. Dockterman, 291 Ill. App. 418, at page 4 21, it is said: “A party intervening must show that he has a substantial interest in the subject matter of the suit and of such a character that his rights will be directly affected by the decree entered.” In my opinion, the Catholic Charities of the Diocese of Rockford has no interest in the subject matter of this proceeding and its rights-are not directly affected by the order entered herein. The record discloses that prior to the filing of the instant petitions, these children were declared dependent and a guardian appointed for them who was given their custody. The responsibility of protecting the interests of these children is that of the parents, the guardian and the court. The father of these children was a Lutheran and the trial court, had application been made, in order to be consistent, would have granted a Lutheran Institution pex-mission to intervene and make such assertions as might occur to it as material to this proceeding. The merit of the petition for adoption should be based upon the evidence presented by the petitioners in support thereof and the evidence submitted by the necessary party defendants. The policy considerations relative to this adoption should not have been permitted to be advanced by an intervening defendant of one particular religious faith. While the court erred in permitting the Catholic Charities of the Diocese of Rockford to intervene, that error does not necessitate a reversal of the judgment.